1                                                      JS-6
2
3
4
5
6
7
8                   UNITED STATES DISTRICT COURT
9              FOR THE CENTRAL DISTRICT OF CALIFORNIA

10 JEFF WHITEMAN,                Case No.: 8:21−cv−00030−JLS−DFM
11
               Plaintiff,
12
13    vs.                        ORDER OF DISMISSAL WITH
                                 PREJUDICE
14 OMEGA RMS, LLC, et al.,
15
                Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
1        Pursuant to the parties’ Stipulation of Dismissal with Prejudice (Doc. 16), the
2 Court hereby ORDERS that the above-captioned action is dismissed with prejudice in
3 its entirety.
4
5 IT IS SO ORDERED.
6
7
8 Date: May 24, 2021                    _________________________________
                                        HON. JOSEPHINE L. STATON
9                                       UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
